
	
		III
		111th CONGRESS
		1st Session
		S. RES. 359
		IN THE SENATE OF THE UNITED STATES
		
			November 21, 2009
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To make temporary appointments to the
		  Select Committee on Ethics.
	
	
		That(a)for matters before the
			 Select Committee on Ethics involving Preliminary Inquiry Case Number 20711, the
			 Senator from Arkansas (Mr. Pryor) shall be replaced by the Senator from
			 Maryland (Mr. Cardin).
			(b)The membership of
			 the Select Committee on Ethics shall be unchanged with respect to all matters
			 before that Committee other than the matter referred to in subsection
			 (a).
			
